 In the Matter of WATERMAN STEAMSHIP CORPORATION,REPAIR DI-VISION, EMPLOYERandUNITED ASSOCIATION OF JOURNEYMEN ANDAPPRENTICES OF T1-1E PLUMBING AND PIPEFITTING INDUSTRY, LOCAL419, AFL,PETITIONERIn the Matter Of WATERMAN STEAMSHIP CORPORATION, REPAIR Di-VISION, EMPLOYERandSHEET METAL WORKERS INTERNATIONAL As-SOCIATION, LOCAL 412, AFL, PETITIONERIn the Matter Of WATERMAN STEAMSHIP CORPORATION, REPAIR Di-VISION, EMPLOYERandSEAFARERS INTERNATIONAL UNION OF NORTHAMERICA, MOBILE BRANCH, AFL, PETITIONER'In the Matter of WATERMAN STEAMSHIP CORPORATION, REPAIR DI-vISioN, EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCAL No. B-505,PETITIONERIn the Matter of WATERMAN STEAMISIIIP CORPORATION, REPAIR DIVISION,EMPLOYERandINTERNATIONAL BROTIIERIIOOD OF BOILERMAKERS,IRON SHIP BUILDERS AND HELPERS OF AMERICA, LOCAL 112, AFL,PETITIONERIn the Matter of WATERMAN STEAMSI UP CORPORATION, REPAIR DIVISION,EMPLOYERandBROTHERHOOD OF PAINTERS, DECORATORS, AND PAPER-HANGERS OF AMERICA, LOCAL UNION No. 779, PETITIONERIn the Matter of WATERMAN STEAMSHIP CORPORATION, REPAIR DIVISION,EMPLOYERandUNITED BROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, LOCAL 872, PETITIONERIn the Matter of WATERMAN STEAMSHIP CORPORATION, REPAIR DIVISION,EMPLOYERandINTERNATIONAL HOD CARRIERS, BUILDING AND COM-MON LABORERS UNION OF AMERICA, LOCAL 487,1 PETITIONEROases Nos. 15-R-2234,15-R 4244,15-R-2245,15-R-2254,15-R-=2259,15-R-2260,15-R-2257, and 15-R-2261, respectively.Decided June29, 1948'The petition in this case Naas filed by International Hod Carriers,Building, and CommonLaborers Union of America.Local 00After the hearing,this labor organization movedto amend the petition by stukmg outthe words Local No 00from its name and substitut-ing therefor the words Local 487 It contendsthat afterthe filing of its petition,it rever eda charter from its parent organization and at the same time was assigned the name Local487Themotion is hereby gi anted7SNLRB.,No520 WATERMAN STEAMSHIP CORPORATIONDECISIONDIRECTION OF ELECTIONSANDORDER21Upon separate petitions 2 duly filed, a consolidated hearing in thesecases was held before a hearing officer of the National Labor RelationsBoard.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed:After the hearing, the petitioning unions in Cases Nos. 15-R-2234,15-R-2245, 15-R-2257, and 15-R-2260 moved for leave to withdrawtheir respective petitions. In each case, the petitioning union was theonly union with an interest in the employees it requested.Underthese circumstances, we shall dismiss the petitions in Cases Nos. 15-R-2234, 15-R-2245, 15-R-2257, 15-R-2260.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers *Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.Questions of representation exist concerning the representation ofemployees of the Employer, within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.Each of the petitioning unions, with the exception of the HodCarriers, has requested a craft unit confined to employees within itsrespective craft jurisdiction.The Sheet Metal Workers seeks a unitcomposed of the sheet metal workers, their helpers, and apprentices.The Electrical Workers seeks a unit composed of the electricians, theirhelpers, and apprentices.The Boilermakers seeks a unit composedof boilermakers, shipfitters, riveters, chippers and caulkers, angle-smiths, drillers and reamers, punch and shear operators, rivet heaters,rivet buckers, bar furnacemen, tank testers, rivet testers, their ap-prentices and helpers.The Hod Carriers urges as appropriate a unitcomposed of all the Employer's laborers.The Employer, on the otherhand, contends that the only appropriate unit in the repair yard isone embracing all the employees.There is also disagreement with2These caseswereordered consolidatedby theBoard on July 22 and 24, 1947,respectively*Chan man Herzog and MembersRemolds andJlurdock.798767-48-vol 78-3 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespect to the disposition of quartermen and leadermen, classificationswhich the petitioning unions would include in the respective unitsthey desire and the Employer would exclude.The Employer's Repair Division is engaged in the business of re-pairing and converting vessels at Pier C of the Alabama State Docks,inMobile, Alabama.More than 60 percent of the work of this divi-sion consists of voyage repairs which are performed away from therepair yard.These repairs are made while vessels are loading orunloading cargo and they are executed with all possible speed so thatsailing schedules will not be interrupted.Orders for repairs maycome from the vessels that have docked at various points along a 5-milestretch in either direction of the repair yard or they may come fromvessels in Gulfport,Mississippi, or Pensacola and Panama City,Florida.Trucks are used to transport employees and materials tothese ships.There are approximately 1,400 employees in the Employer's RepairDivision.For operating purposes, they are divided into 8 depart-ments, corresponding generally to traditional craft groups.The de-partments are known as the hull, sheet metal, electrical, carpenters,burners and welders, machinists, pipe, and painting.Of the 3 craftgroups here sought, the hull department employs the group sought bythe Boilermakers; the sheet metal department, the group sought by theSheet Metal Workers; and the electrical department, the group soughtby the ElectricalWorkers.Each department also employs somelaborers and the Hod Carriers would represent all of them.Eachdepartment is supervised by a general foreman.The only history of collective bargaining at the repair yard con-cerns the employees in the machinist department and the employees inthe burners and welders department.The machinists have beenrepresented by the International Association of Machinists, hereincalled the IAM, since 1943. The burners and welders were representedby the United Brotherhood of Welders from 1944 to 1945, and since1947 have been represented by the IAM. These bargaining representa-tives were all certified by the Board pursuant to Board-directed elec-tions.3The separate unit requests of the Sheet Metal Workers, the ElectricalWorkers and the BoilermakersThe units proposed by the Sheet Metal Workers, the Electricali:'orkers, and the Boilermakers are each basically craft in characterwithin the traditional craft jurisdiction of such labor organizations.1 49 N.L. R. B. 555; 54N L R B. 267; and 15-R-2142. WATERMAN STEAMSHIP CORPORATION23The Employer, however, contends that the employees in the craftgroups here requested are not sufficiently distinguishable from itsother craft employees to warrant their recognition as separate bar-gaining units because (1) they work in proximity to other craft em-ployees, (2) they sometimes perform the functions of other craftgroups, and (3) the wages, working conditions, and vacation privilegesare the same for all the Employer's craft employees.The record shows that the Employer's craft workers perform theirduties aboard vessels in gangs composed of the representatives ofvarious crafts.The composition of each gang as well as its size varies,with the nature of the repairs to be performed on the vessel.Uponthe receipt of a repair order, the foreman of each department employ-ing the necessary craftsmen is notified and he selects the employeeswho make up the repair gang. The Employer assigns a job super-intendent to each gang, to direct the work aboard the vessel.Whilethe superintendent is under a duty to see that the repairs are properlyexecuted, he has no authority to discipline employees.He reportswhatever criticism lie may have of their work to their departmentalforemen for corrective action.It appears that the Employer normally adheres to craft lines inwork assignments.However, rt sometimes becomes necessary to assigna function normally performed by the representatives of one craft tothe men of another craft. This is clue primarily to the fact that muchof the work of the Repair Division is performed at a distance from therepair yard and the gangs are assembled before an inspection is madeof the job to determine the type of craftsmen required.Despite their commingling with other craft employees and the factthat they may occasionally perform the functions of other craftgroups, the three groups of craft employees here sought are distin-guishable from each other and from other employees of the Em-ployer.They are at all times subject to the ultimate control of theirdepartmental foremen.Furthermore, they do the work common to^their craft most of the time.Accordingly, notwithstanding the inte-grated nature of the Employer's operations, we are of the opinionthat the craft employees sought by the Sheet Metal Workers, the Elec-tricalWorkers, and the Boilermakers, respectively, may appropriatelyconstitute separate bargaining units.The unit request of the Hod CarriersThe laborerswhom the Hod Carriers would represent work in scat-tered places throughout the repairyard.They are unskilled and per-form the usual duties of such employees.Although theyare respon- 24DECISIONSOF NATIONALLABOR RELATIONS BOARDsible to the foremen in the departments to which they are assigned,their conditions of work are the same.We find that these employeeshave common interests and that they constitute an appropriate bar-gaining unit.Leadermen and Quarter men:Leadermen have supervision over 6to 12 employees while quartermen have charge of several leadermen.Quartermen may also be placed in charge of groups of employees.Neither the leadermen nor the quartermen engage in the work per-formed by the employees whose work they supervise. They have au-thority to recommend hiring, discharging, and promotions, and more-over, have exercised this authority.We find that the leadermen andquartermen are "supervisors" within the meaning of Section 2 (11)of the Act, and we shall, accordingly, exclude them from the units.We find that each of the following groups of,employees in the Em-ployer's Repair Division, excluding from each group leadermen, quar-termen, draftsmen, guards, clerical employees, and all supervisors,constitutes a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act :1.All sheet metal journeymen, sheet metal helpers, and sheet metalapprentices.2.All electricians, electrician helpers, and electrician apprentices.3.All boilermakers, shlpfitters, riveters, chippers and caulkers,anglesmiths, drillers and reamers, punch and shear operators, rivetheaters, rivet buckers, bar furnacemen, tank testers, rivet testers,their helpers, and apprentices.4.All laborers.V. THE DETERIIINATION OF REPRESENTATIVESA few months before the date of the hearing, the Employer laid offa number of employees because of a decrease in its business due toreconversion to a peacetime basis.The Employer contends that itdoes not anticipate an increase in business to warrant _the rehiringof the laid-off employees. In fact, it anticipates that there will be afurther reduction in force.As there is no reasonable expectancy ofreemployment of these laid-off employees by the Employer, their ter-mination must be deemed permanent. Under these circumstances, wefind them ineligible to participate in the elections hereinafter di-rected.4ORDERIT IS HEREBY ORDERED that the petitions for investigation and certifi-cation filed herein by each of the following labor organizations be4Matter ofCrossPaper Products Corporation,77 N L R B 149 WATERMAN STEAMSHIP CORPORATION25severed from this proceeding and that they be, and hereby are, dis-missed : United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry, Local 419, AFL; Seafarers Inter-national Union of North America, Mobile Branch, AFL; Brotherhoodof Painters, Decorators, and Paperhangers of America, Local UnionNo. 779; and United Brotherhood of Carpenters and Joiners ofAmerica, Local 872.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Waterman Steamship Corporation,Repair Division, Mobile, Alabama, elections by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fifteenth Region, and subject toSections 203.61 and 203.62, of National Labor Relations Board Rulesand Regulations-Series 5, among the employees in the units foundappropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of thiselection, and also excluding employees on strike who are not entitledto reinstatement, to determine :(1)Whether or not the employees in unit 1 desire to be representedby Sheet Metal Workers International Association, Local 412, AFL,for the purposes of collective bargaining;(2)Whether or not the employees in unit 2 desire to be representedby International Brotherhood of Electrical Workers, Local No. B-5b5,AFL, for the purposes of collective bargaining.(3)Whether or not the employees in unit 3 desire to be representedby International Brotherhood of Boilermakers, Iron Ship Buildersand Helpers of America, Local 112, AFL, for the purposes of collectivebargaining;(4)Whether or not the employees in unit 4 desire to be representedby International Hod Carriers, Building and Common Laborers Unionof America, Local 487, AFL, for the purposes of collective bargaining.